Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00625-CR

                                          Teresa GARCIA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR12433
                               Honorable Pat Priest, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 28, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH